Citation Nr: 1731103	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-23 736	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the RO.  In June 2015, the Board reopened the Veteran's claim based on the submission of new and material evidence and remanded it for additional development. 

The Board notes that an attorney has submitted correspondence on the Veteran's behalf in this case.  It appears that this attorney has not been accredited by VA to represent claimants before the Board.  Consequently, the Board cannot recognize this attorney as the Veteran's representative.  However, given the favorable disposition of his appeal, the Veteran is not unfairly prejudiced and the Board may proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, for purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusions of law. 


FINDINGS OF FACT

1.  The Veteran has been competently diagnosed with degenerative disc disease (arthritis) of the lumbar spine.

2.  The Veteran sought treatment for low back pain during his active duty service.

3.  Although some treatment records appear to indicate that the Veteran worked as a professional bronco buster following his active duty service, he has competently and credibly shown that this determination was erroneous and that the extent of his horse riding experience involved the fox trotter, a horse breed well known for its smooth gait and less strenuous training requirements.

4.  The Veteran first reported that he still suffered from the back pain he experienced in service, relatively soon after his separation from active duty; other treatment records competently and credibly demonstrate continuity of symptomatology.

CONCLUSION OF LAW

Whereas the Veteran was diagnosed with arthritis, suffered an injury during his active duty service, and has competently and credibly shown continuity of symptomatology, service connection for a lumbar spine disability is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.309; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Walker v. Shinseki, 708 F.3d 1131, 1336 (Fed. Cir. 2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

 
ORDER

Service connection for a lumbar spine disability is warranted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


